Citation Nr: 0408542	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  02-07 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable evaluation for lumbosacral 
strain.

2.  Entitlement to a compensable evaluation for a testicular 
injury with sterility, status post left varicocelectomy.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from May 1974 to May 1978.

This appeal arises from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  


REMAND

In May 2002, the veteran submitted his substantive appeal (VA 
Form 9) in this case.  To the question posed on this form of 
whether he desired a hearing before the Board of Veterans' 
Appeals (Board), he failed to complete this section of the 
substantive appeal.  In February 2004, the veteran's 
representative filed a motion for a hearing at the RO before 
a Veterans Law Judge (VLJ) from the Board.  The Board granted 
this motion in March 2004.  Therefore, the case is being 
remanded so that the appellant can be scheduled for the next 
available hearing before a VLJ from the Board.  See 38 C.F.R. 
§§ 20.700(a), 20.703, 20.704 (2003).

Therefore, in order to ensure that the appellant's due 
process rights, this case is REMANDED for the following:

Schedule the appellant for the next 
available hearing before a VLJ from the 
Board at the RO.  He should be notified 
of the time and place of this hearing at 
his last reported address.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until notified by the RO.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




